Title: To Alexander Hamilton from George Washington, 6 November 1783
From: Washington, George
To: Hamilton, Alexander


Rocky Hill [New Jersey] Novr. 6th. 1783
Dear Sir,
The enclosed is a letter which I had written, and was about to dispatch at the date of it; but upon second thoughts, determined to Postpone it, and try, if from the importance of the matter, I could not bring forward the Peace Establishment, previously.
I have tryed it, in vain. Congress, after resolving on the  of last Month to adjourn upon the 12th. of this, did, equally unexpectedly & surprizingly to me, finish their Session at this place the day before yesterday; without bringing the Peace Establishment, or any of the many other pressing matters, to a decision.
Finding this was likely to be the case, I shewed your letter to some of your particular friends, and consulted them on the propriety of making known your wishes; with my testimonial of your Services to Congress; but they adviced me to decline it, under a full persuasion that no discrimination would, or indeed could be made at this late hour as every other Officer from the highest to the lowest grades (not in actual command) were retiring without the retention of Rank—and that the remainder upon a Peace establishment (if a Continental one should ever take place) would come in upon the New System, under fresh appointments; so that unless you wished to come into actual command again, (which none supposed) they saw no way by which you could preserve your Rank.
I have the pleasure to enclose you a Brevet; giving you the Rank of full Colonel; and with best respects to Mrs. Hamilton & General Schuyler & family I am   Dr Sir   Yr. Most Obed Servt.
Go: Washington
Colo. Hamilton
